Determinations of respondent Police Commissioner dated April 9, 1997, dismissing petitioners from their positions as police officers, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Elliott Wilk, J.], entered November 19, 1997) dismissed, without costs.
Respondents’ findings that petitioners knowingly possessed a stolen vehicle and committed related offenses are supported by substantial evidence, including, in particular, the testimony of an expert in automobile theft. No basis exists to disturb respondents’ credibility findings (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty of dismissal does not shock our sense of fairness (Matter of Perez v Safir, 249 AD2d 176). We have considered petitioners’ other arguments and find them to be without merit. Concur — Ellerin, P. J., Lerner, Andrias and Saxe, JJ.